UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7549



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM M. BRYSON, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Henry M. Herlong, Jr., District Judge.
(CR-01-240, CA-01-2795-8-20)


Submitted:   October 24, 2001          Decided:     November 26, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William M. Bryson, Jr., Appellant Pro Se. Mark C. Moore, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William M. Bryson seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   United States v. Bryson, Nos. CR-01-240; CA-

01-2795-8-20 (D.S.C. Aug. 13, 2001). Additionally, we deny Bryson’s

motion for release pending appeal.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2